Citation Nr: 0024731	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  97-28 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUES

1.. Entitlement to service connection for a claimed left hand 
condition.  

2.  Entitlement to service connection for a claimed right 
shoulder condition.  

3.  Entitlement to service connection for a claimed knee 
condition.  




REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from June 1966 to June 1968 
and from August 1968 to July 1983.  He also had subsequent 
service in the Army Reserve.

These matters originally came to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the RO.  

The veteran testified at a hearing before a Hearing Officer 
at the RO in April 1998.  

The Board remanded the case in July 1999 for additional 
development of the record.  



REMAND

In the July 1999 Remand, the Board noted that the veteran had 
asserted that he currently suffered from disability of the 
right shoulder, left hand and the knees as the result of his 
military service.  In accordance with the holding of the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter the Court) in Robinette v. Brown, 8 Vet. 
App. 69 (1995), the Board determined that the veteran should 
be given the opportunity to submit all medical evidence which 
tended to support his assertions that he had right shoulder, 
left hand and knee disability due to service.  

A review of the record fails to confirm that the RO has 
complied with the Board's Remand order, as the above noted 
development has not been completed.  In Stegall v. West, 11 
Vet. App. 268 (1998), the Court has held that a remand by the 
Board imposes upon the Secretary of the VA a concomitant duty 
to ensure compliance with the terms of the remand.  It was 
further held that where the remand orders of the Board are 
not complied with, the Board errs in failing to insure 
compliance.  The Court also noted that its holdings in that 
case are precedent to be followed in all cases presently in 
remand status.  Id.  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:
1.  The RO should again take appropriate 
steps to contact the veteran in order to 
have him identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him for disabilities of 
the right shoulder, left hand and the 
knees since service.  In addition, the RO 
should instruct the veteran to submit all 
medical evidence which tends to support 
his assertions that he currently suffers 
from disability of the right shoulder, 
left hand and the knees due to disease or 
injury which was incurred in or 
aggravated by service.  After obtaining 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.  

2.  After undertaking any necessary 
development, the RO should review the 
veteran's claims.  Due consideration 
should be given to all pertinent laws and 
regulations.  If the benefits sought on 
appeal are not granted, the veteran and 
his representative should be issued a 
Supplemental Statement of the Case, which 
should include all pertinent laws and 
regulations, and be afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if indicated.  No inference should be drawn 
regarding the final disposition of the claim as a result 
of this action.  The veteran has the right to submit 
additional evidence and argument on the matter or matters 
the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


